In a matrimonial action, the defendant appeals from the financial and custodial provisions of a judgment of divorce of the Supreme Court, Nassau County (Roncallo, J.), dated July 20, 1981, which, inter alia, awarded plaintiff (1) custody of the children of the marriage, (2) $250 per week as alimony, (3) $300 per week as child support ($100 per child per week), (4) exclusive possession of the marital residence until its sale, with the provision that the defendant pay maintenance and carrying charges pending such sale, and (5) a counsel fee of $3,500. Judgment modified, on the facts, by reducing the child support award to $75 per child per week for a total of $225 per week as child support. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. On the record before us, given the respective circumstances of the parties, the child support award was excessive to the extent indicated (see Leigh v Leigh, 66 AD2d 735). We have considered the other points raised by the *807parties and have found them to be without merit. Damiani, J. P., Lazer, Brown and Niehoff, JJ., concur.